Citation Nr: 0916282	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-34 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from October 1960 to April 
1964.  He also served in the U.S. Navy Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case was REMANDED in September 2007 and February 2009 
for additional development and reajudication.  


FINDINGS OF FACT

1.  Prior to November 12, 2008, the Veteran's hearing loss 
was manifested by an average 28-decibel loss, with a speech 
recognition score of 100 percent, in the right ear (level I); 
and, for the left ear, an average 39-decibel loss with a 
speech recognition score of 96 percent (level I).  An 
exceptional pattern of hearing impairment was not indicated.

2.  VA audiometric testing on November 12, 2008 shows an 
average 39-decibel loss, with a speech recognition score of 
88 percent, in the right ear (level II); and, for the left 
ear, an average 56-decibel loss with a speech recognition 
score of 72 percent (level V).  An exceptional pattern of 
hearing impairment is not indicated.


CONCLUSIONS OF LAW

1.  Prior to November 12, 2008, the schedular criteria for an 
initial compensable rating for bilateral hearing loss were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2008).

2.  As of November 12, 2008, the criteria for a 10 percent 
evaluation for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, DC 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2008).  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).



Factual Background and Analysis

The Veteran's hearing loss has been evaluated under DC 6100, 
which sets out the criteria for evaluating hearing impairment 
using puretone threshold averages and speech discrimination 
scores.  Numeric designations are assigned based upon a 
mechanical use of tables found in 38 C.F.R. § 4.85 (2008).  
See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) 
is 55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86.  

The Veteran's claim for service connection for hearing loss 
was received in November 2000 and in support he submitted a 
VA clinical record which was negative for findings of 
significant asymmetry in the sensory neural evaluation, but 
showed a conductive component in the left ear.  The Veteran's 
discrimination scores were 80 percent in the right ear and 84 
percent in the left ear.  At that time he gave a history of 
noise exposure as a gunnery officer and gunfire safety 
observer during service.  During audiological evaluation in 
June 2003 the Veteran exhibited hearing within normal limits 
or mildly impaired hearing with slightly poorer hearing on 
the left.  

During VA examination in April 2004, puretone thresholds for 
the right ear were 40, 20, 20, 35, and 35, decibels at 500, 
1000, 2000, 3000, and 4000 Hz, respectively, and for the left 
ear at the same frequencies were 40, 25, 40, 45, and 45.  The 
results of the VA audiogram show an average puretone 
threshold of 28 decibels in the right ear with speech 
discrimination ability of 100 percent, and 39 decibels in the 
left ear with speech discrimination ability of 96 percent.  
Exceptional patterns of hearing impairment were not 
indicated.

Table VI indicates a numeric designation of level I for the 
right ear and level I for the left ear.  The point of 
intersection on Table VII reflects a level of hearing loss 
consistent with a noncompensable evaluation.  

The Veteran submitted a private audiological examination 
conducted in June 2004.  Audiometric testing was performed, 
but the report does not provide the information necessary to 
rate the Veteran's hearing loss disability.  Puretone 
thresholds for the right ear were 50, 30, 35, 50 and 50, 
decibels at 500, 1000, 2000, 4000, and 8000 Hz, respectively, 
and for the left ear at the same frequencies were 60, 50, 55, 
60 and 60.  This report does not conform to VA's requirements 
for evaluating hearing impairment, since the examiner derived 
speech discrimination results using the W-22 word recognition 
test, and not the Maryland CNC speech discrimination test and 
numerical values for pure tone results at 3000 Hertz were not 
reported.  

The Veteran submitted a second private audiological 
examination conducted in October 2005.  Puretone thresholds 
for the right ear were 45, 35, 35, 55 and 50, decibels at 
500, 1000, 2000, 3000, and 4000 Hz, respectively, and for the 
left ear at the same frequencies were 50, 40, 55, 70 and 60.  
This report does not otherwise conform to VA's requirements 
for evaluating hearing impairment, since it does not appear 
that the examiner derived speech discrimination results using 
the Maryland CNC speech discrimination test.  

The Veteran underwent VA audiology examination on November 
12, 2008.  On this date clinical findings approximating the 
assignment of a 10 percent rating under DC 6100 were noted.  
Puretone thresholds for the right ear were 40, 25, 30, 50, 
and 50, decibels at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies 
were 50, 40, 60, 65, and 60.  The results of the VA audiogram 
show an average puretone threshold of 39 decibels in the 
right ear with speech discrimination ability of 88 percent, 
and 56 decibels in the left ear with speech discrimination 
ability of 72 percent.  Exceptional patterns of hearing 
impairment were not indicated.  The Veteran reported 
difficulty in everyday conversation with his wife, stating 
that he often misinterprets and has to ask for repetition.  
He also reported difficulty understanding dialogue in movies 
and television shows.  He stated that conversation in groups 
or noisy situations was also very difficult.  

Table VI indicates a numeric designation of level II for the 
right ear and level V for the left ear.  The point of 
intersection on Table VII reflects a level of hearing loss 
consistent with a 10 percent evaluation.  

When these examination findings are applied against the 
rating criteria, the Board finds that the November 12, 2008 
test results clearly fall within the parameters for a 10 
percent rating, but no more.  A rating higher than 10 percent 
is not warranted as there is no medical evidence to support 
such a rating.  The Veteran's disability must be evaluated on 
the objective findings demonstrated during audiological 
examination.  Hearing loss involves a mechanical application 
of the rating schedule to numeric designations assigned to 
official auditory results.  The fact that hearing acuity is 
less than optimal does not, by itself, establish entitlement 
to a higher disability rating.  A rating in excess of 10 
percent can be awarded only when loss of hearing has reached 
a specified measurable level.  That level of disability has 
not been demonstrated in the present case.  Thus, the Board 
concludes that a 10 percent rating is warranted for bilateral 
hearing loss for the time period beginning on November 12, 
2008.

With regard to whether a compensable rating is warranted 
prior to November 12, 2008, the evidence prior to that date 
consists of an April 2004 VA examination report as well as 
private audiological reports dated in June 2004 and October 
2005. 

Unfortunately, the private audiological tests are deemed 
unreliable and invalid for rating purposes.  In assessing the 
evidence, the Board observes that neither evaluation report 
contains the necessary clinical findings to assess the 
severity of the Veteran's bilateral hearing loss prior to 
November 2008.  In this regard, VA regulations require that 
an examination for hearing impairment be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85.  As stated previously 
such requirements were not met.  Therefore, neither report 
will be used in deciding whether a higher evaluation for 
bilateral hearing loss is warranted prior to November 12, 
2008.  Therefore, the only comprehensive and reliable 
evidence is the report of the April 2004 VA examination, 
which indicated the Veteran's hearing loss was not severe 
enough to warrant a compensable disability rating.  

Accordingly, the Board finds that the 10 percent disability 
rating should be assigned from November 12, 2008 and no 
earlier, as it was on that date that it was factually 
ascertainable that an increase in disability occurred.  See 
38 C.F.R. § 3.400(o) (2008).  Here the current level of 
disability shown is encompassed by the ratings assigned and, 
with due consideration to the provisions of 38 C.F.R. § 4.7, 
higher evaluations are not warranted for any portion of the 
time period under consideration and there is no basis for the 
assignment of further staged ratings under the Fenderson 
case.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
hearing loss.  The evidence does not establish that it causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that the hearing loss necessitates frequent 
periods of hospitalization.  In light of the foregoing, the 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for 
consideration of an extra-schedular rating under the 
procedurals outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in August 2002 that fully 
addressed the notice elements and was sent prior to the RO 
decision granting service connection in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was 
provided an additional notice letter dated in September 2007 
which informed him of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  
Moreover, the Veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) (once service connection 
is granted the claim has been substantiated, additional VCAA 
notice is not required, and any defect in the notice is not 
prejudicial).  Thus, the Board concludes that all required 
notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO has obtained VA examinations where necessary.  The 
Board has considered the Veteran's assertions that the 2008 
VA hearing examination was flawed because the volume as too 
loud and thus it does not disclose the true extent of his 
difficulty with speech recognition.  The Court of Appeals for 
Veterans Claims (Court) has held that unless there is expert 
medical evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results, or 
medical evidence demonstrates that an alternative testing 
method exists and is in use by the general medical community, 
it will not second-guess VA's policy concerning audiological 
examinations.  Martinak v. Nicholson, 21 Vet. App. 447, 454 
(2007).  The Veteran has submitted no such medical evidence 
in support of his claim.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An initial compensable rating for bilateral hearing loss 
prior to November 12, 2008 is denied.

As of November 12, 2008 a 10 percent evaluation for bilateral 
hearing loss is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
C. CRAWOFRD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


